DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 5, 8, 9, 2, 3, 10 - 15, 1, 16, 16, and 17 -20, respectively, of U.S. Patent No. 10,752,075. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated by the claims stated.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 , 2, 12, and 19  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by T. Minoshima, U.S. 2018/0052037 (“Minoshima”).  Minoshima discloses a vehicle (paragraph [0002], comprising: 
a sprung mass [0039] including a cabin (20) coupled to a chassis (frame); 
a plurality of tractive assemblies (abstract) each including at least one tractive element; 
a plurality of springs (51) coupling the tractive elements to the sprung mass, wherein each spring is configured to impart an upward force [0002] on the sprung mass; 
a plurality of load sensors [0002] each configured to provide a signal [0032] indicative of the force  imparted by one of the springs; and 
a controller [0034] operatively coupled to the load sensors, wherein the controller is configured to determine a weight of the sprung mass (G) using the signals from the load sensors, wherein the controller is configured to monitor at least one operational condition of the vehicle, and wherein the controller is configured to determine whether or not to disable determination of the weight based on the at least one operational condition [0039].  
In reference to claim 2, 12, and 14, Minoshima further discloses a speed sensor (90) operatively coupled to the controller and configured to provide a signal indicative of a speed of the vehicle [0033], and wherein the controller is configured to disable determination of the weight if the speed of the vehicle is below a threshold speed [0039];
[claim 12] wherein the controller is configured to disable determination of the weight if at least one of the signals from the load sensors is not available [0052];
[claim 14] wherein the springs are gas springs containing compressed gas, and wherein the load sensors are pressure sensors each configured to provide a signal indicative of a pressure of the compressed gas (52, 53, 62, 70) within the corresponding gas spring.
In reference to claim 19, Minoshima discloses a control system (100) for a vehicle (200, [0034]), the vehicle including a sprung mass [0038] supported by a plurality of springs (suspension cylinders), wherein each spring is configured to impart an upward force [0002] on the sprung mass, the control system comprising: 
a plurality of load sensors (abstract) each configured to provide a signal indicative of the force (52, 53, 62, 70) imparted by one of the springs; 
a speed sensor (90) configured to provide a signal indicative of a speed of the vehicle [0033]; and a controller (100) operatively coupled to the load sensors and the speed sensor, wherein the controller is configured to determine a weight of the sprung mass (G) using the signals from the load sensors, and wherein the controller is configured to disable determination of the weight if the speed of the vehicle is below a threshold speed [0039].

Claim(s) 15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhode et al. U.S. 2014/0316637 (“Rhode”).  Rhode discloses a vehicle (abstract), comprising: 
a sprung mass [0001] including a cabin (fig. 1, interior) coupled to a chassis [0013], the sprung mass having a center of gravity (CG); 
a plurality of tractive assemblies (wheels, claim 1) each including at least one tractive element; 
a plurality of springs [0001] coupling the tractive elements to the sprung mass, wherein each spring is configured to impart a upward force [0001] on the sprung mass; 
a plurality of load sensors [0001] each configured to provide a signal indicative of the force [0012] imparted by one of the springs; and 
a controller (12) operatively coupled to the load sensors, wherein the controller is configured to determine a longitudinal location of the center of gravity (X) based on a longitudinal location of each tractive assembly [0028] and the force imparted on the sprung mass by each of the springs.

[claim 18] wherein the controller is configured to disable determination of the vertical position of the center of gravity if the acceleration of the vehicle varies by more than a threshold amount [0003] while the vertical position of the center of gravity is being determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minoshima in view of Wolf et al. U.S. 6,633,006 (“Wolf”).  Minoshima does not disclose the controller configured to disable determination of the weight in response to a braking force being applied.  Wolf teaches a controller (column 5, line 5) is configured to disable determination of the weight in response to an indication that a braking force (z_MBR_AN, z_FBr) is being applied to at least one of the tractive elements (column 6, line 1).  One of ordinary skill in the art at the time the invention was filed would find modifying Minoshima such that it comprised disabling the weight determination in response to an indication of a braking force in view of the teachings of Minoshima obvious so as to provide input to the weight calculation with less variables, such as the braking force (column 6, line 1). 


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhode in view of Minoshima.  Rhode discloses a speed sensor [0035] operatively coupled to the controller and configured to provide a signal indicative of a speed of the vehicle [0035] but does not disclose wherein the controller is configured to disable determination of the longitudinal location of the center of gravity if the speed of the vehicle is below a threshold speed.  Minoshima teaches disabling determination of the weight, and therefore longitudinal location of a center of gravity, if the speed of the vehicle is below a threshold speed.  One of ordinary skill in the art at the time the invention was filed would find modifying Rhode such that it comprised disabling the determination of the longitudinal location of a center of gravity in view of the teachings of Minoshima obvious so as to meet the condition for a measurable load-weight [0039].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minoshima in view of Rhode.  Minoshima discloses the controller is configured to disable determination of the weight if the speed of the vehicle is below the threshold speed [0039], but does not directly disclose that the controller is configured to store a location of each spring relative to the sprung mass.  Rhode teaches a controller configured to store a location of each spring relative to the sprung mass [0031], and wherein the controller is configured to determine a longitudinal location of a center of gravity of the sprung mass (CG) based on the location of each tractive assembly and the force imparted by each spring, and such that when placed in combination the controller is configured to disable determination of the weight, and therefore the longitudinal location of the center of gravity, if the speed of the vehicle is below the threshold speed.  One of ordinary skill in the art at the time the invention was filed would find modifying Minoshima such that it comprised the controller to store a location of each spring relative to the sprung .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN BECK
Primary Examiner
Art Unit 3614



/KAREN BECK/Primary Examiner, Art Unit 3614